DETAILED ACTION

Election/Restrictions

The Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1 - 12, drawn to a differential signal generator, classified in H03F 3/45.
II.    Claims 13 - 16, drawn to computer systems based on specific mathematical models, classified in G06N 7/02

 The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP §806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the phase locked loop could use any generic digital to analog converter. The subcombination has separate utility such as coding or decoding.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto 
5. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have separate classification thereof; and
the inventions have acquired a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at 


/BRANDON S COLE/Primary Examiner, Art Unit 2128